IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE

                STATE OF TENNESSEE v. EDDIE L. COLEY, JR.



                  No. M1997-00116-SC-R11-CD - Filed November 22, 2000


                                             ORDER


        Eddie L. Coley Jr., the appellant, and the Tennessee Association of Criminal Defense
Attorneys (amicus curiae), have petitioned this Court to reconsider its opinion filed October 13,
2000. After careful consideration, the Court concludes that the petitions should be and are, hereby,
respectfully, DENIED.

        Justice Holder and Chief Justice Anderson adhere to the views expressed in the original
dissenting opinion.


                                                             PER CURIAM